          Case 1:20-cv-00056-RC Document 8-2 Filed 01/16/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


WILDEARTH GUARDIANS, and              )
PHYSICIANS FOR SOCIAL RESPONSIBILITY, )
                                      )
          Plaintiffs,                 )
                                      )
     v.                               )                   Case No. 1:20-cv-00056-RC
                                      )
DAVID BERNHARDT, et al.,              )
                                      )
          Defendants.                 )


[PROPOSED] ORDER FOR APPEARANCE OF ATTORNEY SHILOH S. HERNANDEZ
                          PRO HAC VICE


       A motion has been made for attorney Shiloh S. Hernandez to appear pro hac vice before

this Court for purposes of the above captioned case with Samantha Ruscavage-Barz, an active

member of good standing in the Bar of this Court to act as local counsel. Mr. Hernandez’s

motion and declaration appear to be in order and in compliance with LCvR 83.2(d).

       Accordingly, IT IS HEREBY ORDERED that the motion for Shiloh S. Hernandez to

appear pro hac vice is granted.



                      DATED THIS            day of                       , 2020.



                      UNITED STATES DISTRICT JUDGE
